Citation Nr: 18100244
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 13-18 635
DATE:	April 2, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for the cause of the Veterans death is granted.
FINDING OF FACT
The Veterans cause of death was causally related to his service-connected post-traumatic stress disorder (PTSD).  
CONCLUSION OF LAW
The criteria for service connection for the cause of the Veterans death have been met.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. §§ 3.5, 3.102, 3.312 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty in the United States Army from December 1965 to December 1967 and December 1990 to April 1992.

This matter is before the Board of Veterans Appeal (Board) on appeal from a March 2011 rating decision.  In January 2018, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.
 
 
1. Entitlement to service connection for the cause of the Veterans death is granted.
DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5.  In order to establish service connection for the cause of the Veterans death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veterans death.  38 C.F.R. § 3.312.  Service connection for the cause of a Veterans death may be demonstrated by showing that the Veterans death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.
Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
In this case, the Board finds that the evidence is at least in equipoise as to whether the Veterans service-connected PTSD substantially and materially contributed to his death by ethanol and tramadol intoxication.  
The appellant contends that the Veterans alcoholism began shortly after the Veteran returned from service in Vietnam due to the impact of his service-connected PTSD.  
The Veterans medical treatment records indicate that the Veteran suffered from alcoholism, and alcoholic liver damage due to excessive indulgence of alcoholic beverages.  
Review of the record confirms that the Veteran was service-connected for PTSD since 1992.  
During the Janaury 2018 Board hearing, the appellant stated that the Veteran was dealing with guilt and shame associated with serving in Vietnam and often turned to alcohol to alleviate those feelings.  Furthermore, the appellant also recounted that the Veteran expressed thoughts of suicide on a continual basis (at least once a week).  The Veteran discussed different means of ending his own life, such as using a firearm, or combining his prescription drugs with alcohol.  The Board notes that the Veterans cause of death was intoxication due to a mix of alcohol and the pain killer, tramadol.  The appellant reported that the Veteran lost his love for fishing, and shutdown towards the end of his life.  The Board notes that the appellant is competent to report the Veterans PTSD symptomology and the impact of alcoholism on the Veteran.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the appellants statements are both competent and credible; they are also consistent with the evidence of record.  Therefore, the statements are entitled to a significant degree of probative weight.  
The Board concludes, on review of the record and with the benefit of the doubt resolved in the appellant's favor, that a grant of service connection for the cause of the Veteran's death is warranted.  See Gilbert, 1 Vet. App. at 55 ([T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].).  

(Continued on the next page) 
The undersigned expresses his utmost sympathies to the appellant for the loss of the Veteran.  Furthermore, the undersigned expresses his sincerest appreciation for the Veteran's service and sacrifices in ensuring the safety and protection of a grateful nation.  

 
 
ANTHONY C. SCIRÉ, JR
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	J. R. Higgins, Associate Counsel 

